Title: From George Washington to the Officers Commanding the Massachusetts and New Hampshire Militia at Fishkill, N.Y., 3 August 1780
From: Washington, George
To: 


					
						Sir
						Peeks-kill 3d Augt 1780
					
					You will be pleased on receipt of this to move the troops under your command down to West-point where you will take further orders from the officer commanding at this post. It will also be necessary to leave directions for the militia as they come in to join you. I beg you to send me a return of your present strength. I am sir &.
				